 
 [Logo] BANK OF SCOTLAND
   AMSTERDAM BRANCH
 C O R P O R A T E
    Queens Towers    
 Delflandlaan 1
 1082 EA Amsterdam
 Telefoon: +31 20 3057 836
 ABN AMRO Bank nr. 55.36.38.67.858
 KvK: 34122516
 BTW: NL8088.33.546

 
Private & Confidential
Royal Invest Europe B.V.
Mr. D. Havenaar
Dittlaar 7
1070 AC  Amsterdam
The Netherlands
 
23 November, 2007
 
Royal Invest Europe B.V. €100,000,000.00 Senior Facility
 
Dear Mr Havenaar,
 
We are pleased to confirm that our Executive has given approval to provide
€100.000.000, - debt facility to Royal Invest Europe B.V. for the purpose of the
acquisition of a mixed property investment portfolio.  Supporting this approval
please find attached the Term Sheet outlining the final conditions that should
be satisfied before drawdown of the funds.
 
Please confirm your acceptance by returning the signed Term Sheet.
 
Kinds Regards,
 
/s/Jim Donnelly, Associate Director
Bank of Scotland
Amsterdam Branch
 
 
 

 www.bankscotland.co.uk/corporate    Part of HBOS Group     Bank of Scotland,
plc
 Registered in Scotland number: SC327000
Registered Office: The Mound, Edingburgh EH1 1YZ
Authorized and regulated by the
Financial Service Authority.         

.                                                                 